O’SHAUGHNESSY ALL CAP CORE FUND Summary Prospectus November 28, 2011 Trading Symbol: OFAAX (Class A Shares) OFACX (Class C Shares) Before you invest, you may want to review the Fund’s statutory prospectus and statement of additional information, which contain more information about the Fund and its risks.The current statutory prospectus and statement of additional information dated November 28, 2011, are incorporated by reference into this Summary Prospectus.You can find the Fund’s statutory prospectus, statement of additional information and other information about the Fund online at www.osfunds.com.You can also get this information at no cost by calling the Fund toll-free at 1-877-291-7827 or by sending an email request to info@osfunds.com. Investment Objective The Fund’s investment objective is to seek long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in the O’Shaughnessy Funds’ Class A shares.More information about these and other discounts is available from your financial professional and in the “Shareholder Information” section on page 27 of the Fund’s Prospectus and the “Additional Purchase and Redemption Information” section on page 37 of the Fund’s Statement of Additional Information. Class A Class C SHAREHOLDER FEES (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.25% None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price or redemption price, whichever is less) None 1.00% Redemption Fee (as a percentage of amount redeemed on shares held for 90 days or less) 2.00% 2.00% ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.55% 0.55% Distribution (Rule 12b-1) Fees 0.25% 1.00% Other Expenses (includes Shareholder Servicing Plan Fees) 1.95% 1.81% Shareholder Servicing Plan Fees 0.25% 0.25% Total Annual Fund Operating Expenses(1) 2.75% 3.36% Less:Fee Waiver and Expense Reimbursement(2) -1.50% -1.36% Net Annual Fund Operating Expenses 1.25% 2.00% Total Annual Fund Operating Expenses for the Fund do not correlate to the Ratio of Expenses to Average Net Assets Before Expense Reimbursement in the Financial Highlights section of the statutory prospectus, which reflects the operating expenses of the Fund and does not include the 0.01% attributed to acquired fund fees and expenses (“AFFE”). O’Shaughnessy Asset Management, LLC (the “Adviser”) has contractually agreed to waive all or a portion of its management fees and pay expenses of the Fund to ensure that Net Annual Fund Operating Expenses (excluding AFFE, interest, taxes and extraordinary expenses) do not exceed 1.24% of average daily net assets of the Fund’s Class A shares and 1.99% of average daily net assets of the Fund’s Class C shares (the “Expense Caps”).The Expense Caps will remain in effect through at least November 28, 2012, and may be terminated only by the Trust’s Board of Trustees (the “Board”).The Adviser may request recoupment of previously waived fees and paid expenses from the Fund for three years from the date they were waived or paid, subject to the Expense Caps. 1 Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the contractual Expense Caps only in the first year).Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A shares 1 Year 3 Years 5 Years 10 Years If you redeem your shares at the end of the period: If you do not redeem your shares at the end of the period: Class C shares 1 Year 3 Years 5 Years 10 Years If you redeem your shares at the end of the period: If you do not redeem your shares at the end of the period: Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 44.27% of the average value of its portfolio. Principal Investment Strategies of the Fund Under normal market conditions, the Fund invests primarily in a diversified portfolio of common stocks and other equity securities of companies of all sizes.The Adviser employs a proprietary quantitatively-driven approach to security selection based on research and analysis of historical data.The Adviser screens securities for attractive growth and value characteristics using a factor-based model.In selecting value securities, the Adviser evaluates factors that may include, but are not limited to: market capitalization, sales over the previous twelve months, trading volume and cash flow.In selecting growth securities, the Adviser evaluates factors that may include, but are not limited to: market capitalization, trading volume, valuation metrics, earnings and price momentum over time.The Adviser may eliminate or substitute factors at its discretion.Portfolio securities may be sold generally upon periodic rebalancings of the Fund’s portfolio.The Adviser considers the same factors it uses in evaluating a security for purchase and generally sells securities when it believes such securities no longer meet its investment criteria.The Fund may from time to time emphasize investment in certain sectors of the market. The Fund invests primarily in common stocks and other equity securities, including preferred stocks, convertible securities, rights and warrants to purchase common stock and depositary receipts.The Fund may invest up to 50% of its total assets in the securities of foreign issuers, including those in emerging markets, and may invest up to 10% of its total assets in real estate investment trusts (“REITs”) or foreign real estate companies.The Fund may invest up to 10% of its total assets in other investment companies, including exchange-traded funds (“ETFs”).The Fund may purchase and sell certain derivative instruments, such as options, futures contracts and options on futures contracts, for various portfolio management purposes and to mitigate risks.In general terms, a derivative instrument is one whose value depends on (or is derived from) the value of an underlying asset, interest rate or index.The Adviser expects that the Fund’s investment strategy may result in a portfolio turnover rate in excess of 100% on an annual basis. 2 Principal Risks of Investing in the Fund Losing all or a portion of your investment is a risk of investing in the Fund.The following principal risks could affect the value of your investment: · Market Risk and Equity Risk. Market risk is the possibility that the market value of securities owned by the Fund will decline.Investments in common stocks and other equity securities generally are affected by changes in the stock markets, which fluctuate substantially over time, sometimes suddenly and sharply.Securities’ prices of small-and medium-sized companies often fluctuate more and may fall more than the securities’ prices of larger-sized, more established companies.The values of convertible securities tend to decline as interest rates rise and, because of the conversion feature, tend to vary with fluctuations in the market value of the underlying equity security. · Management Risk. The Fund is subject to management risk because it is an actively managed portfolio.The Adviser’s management practices and investment strategies might not work to meet the Fund’s investment objective. · Sector Risk. To the extent the Fund invests a significant portion of its assets in the securities of companies in the same sector of the market, the Fund is more susceptible to economic, political, regulatory and other occurrences influencing those sectors. · Foreign Securities Risk.The risks of investing in the securities of foreign issuers, including emerging market issuers and depositary receipts, can include fluctuations in foreign currencies, foreign currency exchange controls, political and economic instability, differences in securities regulation and trading, and foreign taxation issues.These risks are greater in emerging markets. · REITs and Foreign Real Estate Company Risk.Investing in REITs and foreign real estate companies makes the Fund more susceptible to risks associated with the ownership of real estate and with the real estate industry in general and may involve duplication of management fees and other expenses.REITs and foreign real estate companies may be less diversified than other pools of securities, may have lower trading volumes and may be subject to more abrupt or erratic price movements than the overall securities markets. · Investment Company Risk.When the Fund invests in an ETF or mutual fund, it will bear additional expenses based on its pro rata share of the ETF’s or mutual fund’s operating expenses, including the potential duplication of management fees.The risk of owning an ETF or mutual fund generally reflects the risks of owning the underlying securities the ETF or mutual fund holds.The Fund also will incur brokerage costs when it purchases ETFs. · Derivative Transactions Risk.Risks of derivatives include the possible imperfect correlation between the value of the instruments and the underlying assets; risks of default by the other party to the transaction; risks that the transactions may result in losses that partially or completely offset gains in portfolio positions; and risks that the instruments may not be liquid. · Portfolio Turnover Risk.A high portfolio turnover rate (100% or more) has the potential to result in the realization and distribution to shareholders of higher capital gains, which may subject you to a higher tax liability.High portfolio turnover also necessarily results in greater transaction costs which may reduce Fund performance. · Newer Fund Risk.The Fund is newer with limited operating history and there can be no assurance that the Fund will grow to or maintain an economically viable size, in which case the Board may determine to liquidate the Fund. 3 Performance When the Fund has been in operation for a full calendar year, performance information will be shown here.Updated performance information is available on the Fund’s website at www.osam.com or by calling the Fund toll-free at 1-877-291-7827. Management Investment Adviser: O’Shaughnessy Asset Management, LLC is the Fund’s investment adviser. Portfolio Managers:James O’Shaughnessy, Chief Investment Officer and Lead Portfolio Manager, and Christopher Meredith, Portfolio Manager, have been primarily responsible for the day-to-day management of the Fund since August 2010. Purchase and Sale of Fund Shares You may purchase, exchange, or redeem Fund shares on any business day by written request via mail (O’Shaughnessy All Cap Core Fund, c/o U.S. Bancorp Fund Services, LLC, P.O.Box701, Milwaukee, Wisconsin 53201-0701), by telephone at 1-877-291-7827, or through a financial intermediary.You may also purchase or redeem Fund shares by wire transfer.Investors who wish to purchase, exchange or redeem Fund shares through a financial intermediary should contact the financial intermediary directly.The minimum initial and subsequent investment amounts for Class A and Class C shares are shown below. Type of Account To Open Your Account To Add to Your Account Regular and Retirement Accounts Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account, that does not use borrowed funds.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank or financial adviser), the Fund and/or the Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 4
